Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 5, 2017

                                           No. 04-17-00722-CR

                                        IN RE Benjamin ELIAS

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       Relator filed his petition for writ of mandamus on November 2, 2017, complaining that
Respondent has “fail[ed] to conduct a hearing regarding Relator’s [application for] writ of
habeas corpus.” On November 29, 2017, Respondent filed with this court a copy of a Notice of
Hearing setting Relator’s application for writ of habeas corpus to be heard on December 22,
2017, at 9:00 am. The trial court is granting Relator the relief he seeks through this proceeding.
Thus, this original mandamus proceeding is DISMISSED AS MOOT.
           It is so ORDERED on December 5, 2017.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 427052, styled State of Texas v. Benjamin Elias, pending in the County
Court at Law No. 12, Bexar County, Texas, the Honorable Scott Roberts presiding.